DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process), claims 11-19 are directed to a system (i.e., a machine), and claim 20 is directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

1. A method, comprising: 
at a workflow server: 
receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure and including at least one need of the referring physician;
determining the at least one need from the request;
associating the at least one determined need with at least one normalized need from a predetermined set of normalized needs; and 
determining at least one workflow solution to be included in an image reading environment based on the at least one normalized need, the at least one workflow solution being an automated application executable in the image reading environment for assisting an image interpreter in interpreting the imaging procedure.  

Representative independent claim 20 includes limitations that recite at least one abstract idea.  Specifically, independent claim 20 recites:

20. A method, comprising: 
at a workflow server:
 receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure and including at least one need of the referring physician;
determining the at least one need from the request; 
-7-associating the at least one determined need with at least one normalized need from a predetermined set of normalized needs; 
determining at least one workflow solution based on the at least one normalized need, the at least one workflow solution respectively associated with defining a manner that the imaging procedure is to be performed, the at least one workflow solution being an automated application executable in the image reading environment for assisting an image interpreter in interpreting the imaging procedure; and 
generating a reading environment based on the at least one normalized need, the reading environment providing the at least one workflow solution.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving a request, determining a need from the request, associating the need, determining a workflow solution, and generating a reading environment amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or be performed with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

This judicial exception is not integrated into a practical application. In particular, the server, devices, automated application, transceiver, memory, and processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, determining data, associating data, and generating data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a 
Claims 2-10 and 12-19 are ultimately dependent from Claim(s) 1 and 11 and include all the limitations of Claim(s) 1 and 11. Therefore, claim(s) 2-10 and 12-19 recite the same abstract idea. Claims 2-10 and 12-19 describe further limitations regarding the normalized needs, the request, profiles, determining a keyword, mapping, determining the serial dependency, the reading environment, and receiving/transmitting test results. These are all just further describing the abstract idea recited in claims 1 and 11, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the image reading environment" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 6 is objected to because of the following informalities:  change “the workflow solution” to “the workflow solutions” at lines 3-4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-12, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 2003/0212580 A1).
(A) Referring to claim 1, Shen discloses a method, comprising (abstract of Shen): 

receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure and including at least one need of the referring physician (Fig. 13, para. 59, 127, 37, 87, 88 of Shen; note the testing center is a medical imaging center, providing of feedback to the referring physician, notifying the referring physician of the scheduled test, and modifying the test as ordered by the referring physician);
determining the at least one need from the request (Figures 13 & 14, para. 87 & 88 of Shen; note the selecting of the type of test);
associating the at least one determined need with at least one normalized need from a predetermined set of normalized needs (Figures 11-14, para. 86-88 of Shen; note that the physician selects a type of test and note that the results of the comparison of the patient data with the guideline indicates that a further test (e.g., a new Gated SPECT Imaging test) should be performed); and 
determining at least one workflow solution to be included in an image reading environment based on the at least one normalized need, the at least one workflow solution being an automated application executable in the image reading environment for assisting an image interpreter in interpreting the imaging procedure (para. 5, 14, 37, 89, 106 of Shen; note a communications system 100 for managing information flow and workflow in medical imaging services enables communications between multiple, different people or groups of people at different locations, such as patients 110, medical practice personnel 120 (e.g., registrars 121, nurses 122, and referring physicians 123), medical imaging personnel 130 (e.g., technologists 131 and imaging physicians 132, including cardiologists, radiologists and any specialty physicians interpreting imaging tests), and organizations 140 (e.g., government entities, hospital systems, insurance related entities, pharmaceutical related entities, medical equipment entities and numerous other health-care related entities).     

(C) Referring to claim 6, Shen discloses wherein determining the at least workflow solution comprises: mapping the at least one normalized need to workflow solutions, the workflow solutions-respectively associated with defining a manner that the image interpreter performs the imaging procedure; and determining whether the at least one normalized need corresponds to at least one of the workflow solutions, wherein, when the at least one workflow solution is determined, the reading environment is generated based on the at least one workflow solution (Fig. 3, para. 54-76, 42, 43, 14, 83, 88, 89, and 122 of Shen).  
(D) Referring to claim 8, Shen discloses -4-generating a modified reading environment that incorporates the at least one workflow solution into the reading environment; and transmitting the modified reading environment to an image interpreter device utilized by the image interpreter (para. 13, 23, 42, and 47 of Shen).  
(E) Referring to claim 9, Shen discloses further comprising: receiving at least one contextual cue from the image interpreter device; and updating the reading environment based on the at least one contextual cue (para. 63, 65, 100, 58, 82, and 83 of Shen).  
(F) Referring to claim 10, Shen discloses further comprising: receiving test results from the imaging procedure; and transmitting the test results to the physician device (para. 14, 23, 37, 119, 65, 69, and 89 of Shen).  
(G) Claim 11 differs from claim 1 by reciting: “A workflow server, comprising: a transceiver communicating via a communications network, the transceiver configured to exchange data with a physician device utilized by a referring physician and an image interpreter device utilized by an image interpreter; a memory storing an executable program; and a processor that executes the executable 
	The remainder of claim 11 repeats the same limitations as claim 1, and is rejected for the same reasons given above. 
(H) Referring to claim 20, Shen discloses A method, comprising (abstract of Shen): 
at a workflow server (Fig. 1 and para. 37 of Shen): 
receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure and including at least one need of the referring physician (Fig. 13, para. 59, 127, 37, 87, 88 of Shen; note the testing center is a medical imaging center, providing of feedback to the referring physician, notifying the referring physician of the scheduled test, and modifying the test as ordered by the referring physician);
determining the at least one need from the request (Figures 13 & 14, para. 87 & 88 of Shen; note the selecting of the type of test);
 -7-associating the at least one determined need with at least one normalized need from a predetermined set of normalized needs (Figures 11-14, para. 86-88 of Shen; note that the physician selects a type of test and note that the results of the comparison of the patient data with the guideline indicates that a further test (e.g., a new Gated SPECT Imaging test) should be performed); 
determining at least one workflow solution based on the at least one normalized need, the at least one workflow solution respectively associated with defining a manner that the imaging procedure is to be performed, the at least one workflow solution being an automated application executable in the image reading environment for assisting an image interpreter in interpreting the imaging procedure; and generating a reading environment based on the at least one normalized need, the reading environment providing the at least one workflow solution (Figures 11-15, para. 5, 14, 37, 43, 89, 106 of Shen; note workflow activities and/or information flow activities in the medical imaging services may be 
(I) Claims 12, 16, 18 and 19  repeat substantially the same limitations as claims 2, 6, 8, and 9, and are therefore rejected for the same reasons given above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2003/0212580 A1) in view of Hetherington (US 6,272,495 B1).
(A) Referring to claim 3, Shen discloses determining the at least one normalized need from the at least one keyword (para. 83 and 110).
Shen does not disclose: when the request is received in a free text format, performing a natural language processing operation to determine at least one keyword.
Hetherington discloses when the request is received in a free text format, performing a natural language processing operation to determine at least one keyword (abstract, col. 21, line 65- col. 22, line 9 and col. 27, lines 14-22 of Hetherington).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Hetherington within Shen.  The motivation for doing so would have been to analyze the data (col. 22, lines 4-7 of Hetherington).
(B) Claims 13 repeats substantially the same limitations as claim 3, and is therefore rejected for the same reasons given above.



Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2003/0212580 A1) in view of Spivey et al. (US 2009/0132287 A1).
(A) Referring to claim 4, Shen discloses determining the at least one normalized need from the at least one selection (Fig. 18, Fig. 20, para. 17, 59, 83, 100, and 110 of Shen).  
Shen does not expressly disclose: when the request is received with at least one selection in a dedicated user interface.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Spivey within Shen.  The motivation for doing so would have been to provide more effective and efficient techniques for automated medical analysis (para. 4 of Spivey).
(B) Referring to claim 5,  Shen discloses when the request is received with an identification, determining a profile, the profile including the at least one normalized need, wherein the profile is a dedicated profile, the identification being a dedicated header that identifies the dedicated profile (Figures 5, 7, 9, 17, & 18 and para. 92 & 93 of Shen). 
Shen does not expressly disclose wherein the profile is a user profile, the identification being an identity of the referring physician.  
Spivey discloses wherein the profile is a user profile, the identification being an identity of the referring physician (para. 34, 38, 75, 78, and 83 of Spivey).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Spivey within Shen.  The motivation for doing so would have been to provide more effective and efficient techniques for automated medical analysis (para. 4 of Spivey).
(C) Claims 14 and 15 repeat substantially the same limitations as claims 4 and 5, and are therefore rejected for the same reasons given above.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2003/0212580 A1) in view of Scales (US 2002/0092005 A1).

	Scales discloses when the at least one workflow solutions has a serial dependency, determining the serial dependency; and updating the reading environment based on the serial dependency (abstract and para. 8 & 85 of Scales).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Scales within Shen.  The motivation for doing so would have been to improve efficiency (para. 10 of Scales).
(B) Claim 17 repeats substantially the same limitations as claim 7, and is therefore rejected for the same reasons given above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENA NAJARIAN/Primary Examiner, Art Unit 3686